expired, he was given 22 days' credit for presentence confinement. He

argues that he is entitled to additional presentence credit from March 18,

2009, when A.M. first denied to authorities that appellant had sexually

abused her—less the 22 days credited to him (totaling 1,323 days)—

because "he could not control when [the charges involving A.M.] would be

filed against him and could not control when he would expire his first

sentence [for the conviction involving A.S.]." He reasons that A.M.'s initial

denial of sexual abuse resulted in the two cases being resolved at separate

times and that "the entire process would have been vastly different in

every way from the decision to go to trial or negotiate the potential

sentence" had the cases been prosecuted simultaneously. And because he

has not committed a new offense while in custody, appellant argues,

"fairness requires that [he] receive credit for the time he was deprived of

his liberty, even if in custody on another offense."

            Because the additional presentence credit appellant sought

concerned confinement pursuant to a judgment of conviction for another

offense, he was not entitled to additional credit.     See NRS 176.055(1)

(providing that the district court may order presentence credit for

confinement "for the amount of time which the defendant has actually

spent in confinement before conviction, unless the defendant's

confinement was pursuant to a judgment of conviction for another

offense"). And appellant has provided no legal authority supporting his




                                       2
                contention that he is entitled to additional presentence credit under the

                circumstances presented here. Accordingly, we

                           ORDER the judgment of conviction AFFIRMED."




                                                                    ,J.
                                       Hardesty


                                                                                        J.
                Varraguirre 1/4)                          Cherry


                cc: Hon. Michael Villani, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'Despite counsel's verification that the fast track response complies
                with the formatting requirements of NRAP 32(a)(4), the fast track
                response does not comply because it is not double-spaced. See NRAP
                3C(h)(1). We caution respondent's counsel that future failure to comply
                with the Nevada Rules of Appellate Procedure when filing briefs with this
                court may result in the imposition of sanctions. See NRAP 3C(n); NRAP
                28.2(b).




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A